The opinion of the court was delivered by
Lowrie, C. J.
The exceptions in section five of the Limitation Act of 1713 are in favour of disabilities of the plaintiff, existing at the time the cause of action accrues. One of the disabilities provided for is, that of the plaintiff being “beyond sea.” The Act of 30th July 1842, § 27, P. L. 456, amends the Act of 1713, by making the fact that the defendant is “beyond sea,” an exception to the Limitation Act. Of course, then, this phrase has the same meaning in both acts. With us it has always been understood to mean outside of the United States; 1 Yeates 329; 9 S. & R. 266, 288; and the Act of 1842 does not pretend to alter' the law in this regard. So far as relates to this set-off, the plaintiff is to be regarded as defendant; but his residence outside of the state, and not out of the United States, does not prevent the running of the statute. The demurrer was, therefore, rightly decided.
Judgment affirmed, and record remitted.